Citation Nr: 1728090	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-00 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating prior to May 18, 2016 and a rating higher than 10 percent on and after that date for service-connected gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel






INTRODUCTION

The Veteran served in the U.S. Navy from March 1992 until March 1994.  

This current matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction resides with the RO in Waco, Texas.  During this appeal, a September 2016 rating decision granted an increased rating for the service-connected gastritis to 10 percent effective May 18, 2016.  As higher ratings are available throughout the appeal period, the issue of entitlement to higher ratings for gastritis remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

In this case, remand is required to secure a VA examination to assess the current severity of the service-connected gastritis.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran last underwent a VA stomach and duodenal condition examination in May 2016.  The examiner noted a current diagnosis of gastritis only.  Upon interview, the Veteran described symptoms of intermittent burning sensation in the epigastric area, nausea, and vomiting and also endorsed melena 1 to 2 times per year.

In October 2016, the Veteran filed a claim for increase for his service-connected gastritis.  An October 2016 VA primary care note reported that the Veteran had complaints of worsening abdominal pain and nausea over the prior three months.  He reported black stools several times a few months prior.  In November 2016, he presented with complaints of melena, chronic abdominal pain, and history of irritable bowel syndrome.  November 2016 VA endoscopic studies showed reactive gastropathy and peptic duodenopathy without infection, for which he was prescribed an additional medication.  He also underwent a colonoscopy at that time due to complaints of lower abdominal pain and rectal bleeding, the results of which showed diverticulosis in the sigmoid colon, and non-bleeding internal hemorrhoids.  

In June 2017, the Veteran's representative argued that the May 2016 VA examination was too old to reflect accurately the severity of the Veteran's gastritis.  The most recent VA treatment records also show evidence of worsening.  Thus, the Board agrees that remand is required to secure a current VA examination.  

Also, the applicable diagnostic code used to evaluate impairment resulting from irritable colon syndrome (DC 7319) is for consideration of the current Veteran's service-connected gastrointestinal disorder.  Importantly, the 2016 VA examination did not include all findings necessary to rate this service-connected disability under DC 7319.  On remand, the VA examiner must fully document all symptoms pertinent to all aspects of the Veteran's service-connected gastrointestinal disability-including gastritis and any irritable bowel syndrome symptoms.

Moreover, the Board notes that, after the addition of relevant VA treatment records to the claims file following the most recent supplemental statement of the case (SSOC) in September 2016, the AOJ has not readjudicated his claim for an increased rating for his service-connected gastritis.  See 38 C.F.R. § 19.31 (2016) (stipulating that the AOJ will furnish the Veteran and his/her representative an SSOC if the AOJ receives additional pertinent evidence after a statement of the case (SOC) or the most recent SSOC has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board).  

Lastly, all outstanding VA treatment records from February 2017 onward must be associated with the claims folder.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment since February 2017.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected gastritis.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire(s).  The examiner is requested to document fully the Veteran's irritable bowel syndrome and gastritis symptoms.

3.  Then, readjudicate the claim of entitlement to an initial compensable rating prior to May 18, 2016 and to a rating higher than 10 percent on and after that date.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and to report for a scheduled VA examination, may impact the determination made. 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

